Title: To James Madison from James Taylor, 19 March 1808
From: Taylor, James
To: Madison, James



Dear Sir,
New Port Ky. 19th.. Mar: 1808

I hope this will find you perfectly recovered from your indisposition with which I was sorry to find you were afflicted.  I also hope this will find my good friend Mrs. Madison in good health also Mr. & Mrs. Cutts.  I sincerely simpathize with both Mr. Jackson and his friends in the late truly lamentable domestic afflictions that have been added to the catilogue of his misfortunes since I had the pleasure of seeing him  I beg to be remembered with affection to the whole connection.
I am well apprised of your situation and by no means wish you to do any thing with the inclosed papers that you may think improper.  In the event of your thinking I ask of you too much, I will only ask your advice to either suppress those papers, or seal them up in the inclosed cover to Mr. Pope if you do not wish to converse with him on the subject, and send it to him.
I shall be glad to hear from you when convenient and to be favoured with any account that may be proper to be communicated as to the prospect of the adjustment of our differences with the two great contending Nations.
I found my family well and my connections generally, but Mrs Taylor. bears the loss of our little son badly, but even better than I expected  My brother Hubbards family was well lately.
We have nothing new in this quarter.  Some people appear to entertain some fears as to Monro, but I cannot say that I can make up my mind on the subject.
I cannot do less than appologize to you for having given Gen: Carbery a letter of introduction to you.  It appeared to be wished & expected and he had frequently spoken so highly of you, that I could not get over it, and many of the Circumstances as to his good wishes towards Burr have come to my Knowledge since that time, and I cannot say that I think he ever took any active part with Burr and again I found the Secy of the Navy placed considerable confidence in him from his letters, which letters I saw.  In consequence of one of the Secys letters to Genl. Carbery to go & ascertain where Burr was & his Object, I furnished him with my riding horse at some inconvenience and gave him a letter of introduction to Governor Greenup stating the wish of the Government &c.  This was after the Presidents proclamation and while we supposed Burr & his party were at the Mouth of Cumberland.  This letter he never delivered and I always suspected him for having his views in it but he did not go to Frankfort.  Carbery & my self lived near together & both of our selves & wives were very intimate & even much together.  He is a very genteel man & has an amiable wife.
I never learned a Correct Statement as to his having headed a Mob in Philadelphia till some time last summer.  I am of opinion from the manner The Secy of the Navey spoke of him to me that he had changed his opinion of him in some degree.  You must pardon prolixity.  Mrs. Taylor unites with me in best wishes toward your self &Mrs. Madison, and am with great esteem & respect Your friend & Servt.

James Taylor

